Citation Nr: 0214452	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypothyroidism. 

2.  Entitlement to service connection for a cardiovascular 
disorder.  

3.  Entitlement to service connection for a lung disability, 
to include asthma. 


REPRESENTATION

Appellant represented by:	John Sevens Berry, Attorney


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In March 2001, the Board remanded the issues on appeal to the 
RO in Lincoln, Nebraska for additional development, to 
include VA examinations.  The requested development has been 
completed and the case is ready for final appellate review. 

When this case was before the Board previously in March 2001 
when it was remanded for further examination of the appellant 
and to request further information from the appellant 
regarding post service treatment of his disabilities. The 
case as then certified included a claim for service 
connection for a deviated nasal septum.  In a June 2002 
rating decision, the RO granted that claim, resolving the 
matter on appeal.  Whereas the veteran has not appealed from 
the disability evaluation, there is no matter regarding a 
deviated nasal septum now before the Board.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.

2.  Hypothyroidism and a cardiovascular disorder clearly and 
unmistakably preexisted service, and did not chronically 
worsen during service beyond normal progression.

3.  The veteran's lung disorder, currently diagnosed as 
asthma, is not related to service to include exposure to 
second hand cigarette smoke or Agent Orange.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred in or aggravated by 
active service. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1153, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002).

2.  A cardiovascular disorder was not incurred or aggravated 
during active military service, nor may the incurrence or 
aggravation of a cardiovascular disorder during such service 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1153, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2002).

3.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307 and 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA revises VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held that the provisions of the VCAA do apply 
to claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C. § 5108.  The Court 
further held that a person attempting to reopen a claim is a 
claimant under chapter 51 of Title 38, U.S. Code, and 
38 C.F.R. § 3.159(b) applies to claims for benefits governed 
by 38 C.F.R. Part 3, which includes claims to reopen.  See 
38 C.F.R. §§ 3.155(c), 3.156; Quartuccio v. Principi, No. 01-
997 (U.S. Vet App. June 19, 2002).  Therefore, the provisions 
of the VCAA and the implementing regulations, are accordingly, 
applicable to the veteran's claims.  

With regard to the requirements of the VCAA, by virtue of the 
rating decision, Statement of the Case, and Supplemental 
Statements of the Cases throughout the duration of the 
appeal, the appellant and his attorney were given notice of 
the information and evidence necessary to substantiate his 
claims.  In this regard, in March 2001, the Board remanded 
the veteran's claims for service connection for 
hypothyroidism, a cardiovascular disorder and a lung 
disorder, to include asthma in order to permit further 
evidentiary development.  In particular, the appellant was to 
be afforded VA examinations, to include medical opinions 
regarding the etiology of the claimed disorders.  These 
examinations were conducted in March 2002.  In May 2002, the 
examining VA physician provided an addendum to the 
examinations. 
Also in letter to the veteran from the RO, dated in May 2001, 
the appellant was informed of the duty to assist and notice 
requirements of the VCAA and of the necessary medical 
evidence to support his claims. 

Laws and Regulations

General Service Connection Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West Supp. 2002).  The 
term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24), 1110 
(West Supp. 2002); 38 C.F.R. § 3.6(a) (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). Certain 
chronic disabilities, such as cardiovascular-renal disease 
and valvular heart disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. §§ 1111, 1153 (West 1991).

Only such conditions that are recorded in examination reports 
are to be considered as "noted."  The veteran's reported 
history of pre-service existence of a disease does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b).  The Court 
of Appeals for Veterans Claims has held that the presumption 
of soundness upon entry into service may not be rebutted 
without "contemporaneous clinical evidence or recorded 
history" in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998). A higher court has explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In this regard, appellant's statements and testimony are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu, 
supra.

Agent Orange Regulations

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset. 38 C.F.R. § 
3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i). Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001." 
Among other things, this law removed the 30-year limitation 
on presumptive service connection for respiratory cancers due 
to herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed.).

Factual Background of the Claim for Service Connection for 
Hypothyroidism

Service medial records reflect that when examined for 
enlistment in July 1964, the veteran's endocrine system was 
found to have been "normal."  A July 1964 Report of Medical 
History, reflects that the veteran denied having any recent 
gain or loss of weight.  When examined in January 1965, the 
veteran's endocrine system was again reported as "normal.  A 
January 1965 Report of Medical History reflects that the 
veteran reported that he had gained or lost weight.  In the 
Physicians Summary and section of the report, it was noted 
that the veteran had gained ten pounds during boot camp.  
When seen for a cardiac workup in June 1965, the veteran's 
thyroid was noted to have been euthyroid.  It was the opinion 
of the examiner that the veteran did not have an endocrine 
disorder other than perhaps diabetes mellitus but that 
further studies should be performed.  

When seen in the mental health clinic in June 1966, the 
examining physician noted that the veteran had been on 
"thyroid medication" since September 1965, when he was 
found to be hypothyroid.  The veteran denied having any 
weight change, heat intolerance, persistent gastrointestinal 
symptoms or any other indication of increased thyroid 
activity.  The veteran was given medication with instruction.  
When seen in 1966 and 1967, the veteran's hypothyroidism was 
noted to have been well controlled with medication.  When 
evaluated by a Medical Board during service in September 
1965, the veteran was diagnosed as having hypothyroidism, 
mild, asymptomatic, which had existed piror to service 
entrance.  Service examination reports, dated in January and 
August 1966, reflect that the veteran's endocrine system was 
found to have been "abnormal."  The January 1966 report 
reflects that the veteran was found to have mild asymptomatic 
hypothyroidism which was considered to have been non-
disabling and which was noted to have existed prior to 
service.  In the Summary of Defects and Diagnoses section of 
the August 1966 report, a diagnosis of hypothyroidism, 
treated and presently euthyroid was entered.  An annual 
physical examination, conducted in September 1967, reflects 
that the veteran was noted to have hypothyroidism, 
asymptomatic, presently euthyroid and on physiologic 
replacement.  When seen in the medical department in July 
1968, the veteran was noted to have been on thyroid extract 
for the previous three years.  An impression of euthyroid was 
recorded.  A July 1970 separation report reflects that the 
veteran's endocrine system was found to have been "normal."  

Post-service private and VA medical evidence, dating from 
1971 to 2002, reflects that during a March 2002 VA 
respiratory examination, the examiner indicated that he had 
reviewed the veteran's claims file.  It was the opinion of 
the examiner that during the heart block workup in service, 
the veteran was found to have been hypothyroid.  It was the 
opinion of the examiner that the veteran's hypothyroidism had 
its origin in service.  The examiner noted that the veteran 
had indicated that he did not have hypothyroidism prior to 
service because he did not have any symptoms.  

A March 2002 VA endocrine examination report reflects that 
the claims file was reviewed by the examiner prior to the 
examination.  The examiner indicted that there was specific 
documentation of hypothyroidism when the veteran underwent a 
workup for a first degree heart block.  The veteran indicated 
that he had no symptomatology of "these symptoms" prior to 
service.  The veteran related that he started taking thyroid 
medication in 1965 in the form of thyroid replacement but 
that he stopped taking it many years ago because it made him 
shaky.  The veteran related that he had not been tested since 
that time.  The veteran denied having any fatigability, 
headaches, or changes in his vision, and that he had not 
taken any medicine since 1967.  The veteran complained of a 
slow recent weight gain but that he had lost twenty eight 
pounds within a six week time frame during the previous  
year.  The examiner noted that the veteran had a well-
documented history of hypothyroidism, that he had been 
diagnosed with hypothyroidism during his early military 
service and that he did not have any symptomatology or 
awareness of hypothyroidism prior to service entrance. 

In a May 2002 addendum to the VA March 2002 examination, the 
examiner indicated that he had once again reviewed the 
veteran's claims file in its entirety.  He related that his 
previous report was erroneous and that it should have 
indicated that the veteran's hypothyroidism had existed prior 
to service and that it did not have its origin in service.  

Analysis of the Hypothyroidism Service Connection Claim

First, the Board finds that, although not noted on his July 
1964 entry examination report, the medical evidence of record 
clearly and unmistakably establishes that a hypothyroidism 
preexisted the appellant's period of military service.  In 
making this determination, the record reflects when examined 
by service medical personnel in September 1965 and January 
1966, the veteran was diagnosed as having hypothyroidism 
which was determined to have pre-existed the veteran's period 
of active service.  The totality of the evidence at that time 
supported a conclusion of pre- existence, specifically, the 
in-service findings noted by service medical personnel.  In 
making this determination, the Board also relies primarily on 
the opinion of the VA physician in May 2002.  It was his 
expert opinion, after he had reviewed the claims file, that 
the veteran's hypothyroidism had existed prior to active 
service and that it was not of service origin.  The 
examiner's statement is supported by the service medical 
records.  The Board also notes the absence of any competent 
medical evidence refuting the existence of hypothyroidism 
prior to service entrance.  The only evidence in refutation 
of the pre-existence of hypothyroidism are the statements 
provided by the veteran during his VA respiratory and 
endocrine examinations in March 2002.  In this regard, the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge so as to render such 
opinions as to his thyroid health status prior to service 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).
Based on a review of all the evidence of record, including 
the statements of the veteran, the evidence of a preexisting 
hypothyroidism is unmistakable, and the presumption of 
soundness at entry has been rebutted.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b) (2002).  

Second, there is no medical evidence of an increase in 
severity of the veteran's hypothyroidism during service.  In 
this case, the veteran's hypothyroidism was noted on several 
examinations to have been euthyroid, that is, he had a 
normally functioning thyroid.  The veteran was able to 
complete the duration of his service without any 
complications associated with his hypothyroidism.  Indeed, 
when examined for service separation in June 1970, the 
veteran's endocrine system was found to have been "normal."  
After reviewing the record, the Board finds that the 
available medical evidence does not demonstrate that the 
preservcie hypothyroidism underwent a chronic increase in 
severity beyond its normal progression during the veteran's 
active service.  Thus, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.

Factual Basis for Cardiovascular Service Connection Claim 

A July 1964 service entrance examination report reflects that 
the veteran's cardiovascular system was "normal" at service 
entrance.  An X-ray of the chest was negative.  When examined 
in May 1965, it was noted that the veteran had a first degree 
heart block on electrocardiogram.  After further evaluation 
in May 1965, the heart block was found to have been due to 
parasympathetic tone elevation and was deemed of no clinical 
significance as regards to cardiovascular disease.  The 
impression of the examiner at that time was that there was no 
evidence of any cardiovascular disease.  The veteran was 
hospitalized in August 1965.  A diagnosis of heart block, 
first degree, intermittent, with no demonstrable evidence of 
cardiac disease apparently due to increased vagal tone which 
had existed prior to service enlistment was recorded.  In 
September 1965, the veteran was returned to limited duty 
while awaiting a Physical Evaluation Board determination.  In 
October 1966, the veteran was found physically qualified to 
perform the duties of his rank.  Thereafter, the veteran 
served on active duty as a pilot until service separation in 
June 1970.  A June 1970 service separation examination report 
reflects that the veteran's heart and vascular system were 
evaluated as "normal."  

Post-service VA and private VA examination reports, dating 
from 1971-2002, reflect that the first evidence of any 
cardiac problems was not until August 1993, when the veteran 
was hospitalized for an evaluation of a possible 
inferoposterior myocardial infarction.  It was reported then 
the veteran did not have any previous cardiac history.  The 
discharge diagnoses were recurrent neurcardiogenic syncope 
requiring DDDR pacemaker placement, and angiographically 
documented normal coronary arteries. 

During a March 2002 VA respiratory examination, the examiner 
indicated that he had reviewed the claims file prior to the 
examination.  After an examination of the veteran, the 
examiner concluded that the veteran's first-degree heart 
block was found during routine physical examinations while on 
active service and that it had its origin in service.  The 
veteran stated that he did not have any cardiovascular 
problems prior to service entrance.  In an addendum to the 
examination, dated in May 2002, the examiner corrected his 
previous conclusion after another review of the claims file 
stating that the veteran's heart block was noted to have 
existed prior to service and that it did not have its origin 
in service.  

First, the Board finds that, although not noted on his July 
1964 entry examination report, the medical evidence of record 
clearly and unmistakably establishes that a cardiovascular 
disorder preexisted the appellant's period of military 
service.  In making this determination, the record reflects 
after discharge from a service hospital in August 1965, 
service medical personnel determined that the veteran's 
cardiovascular disorder pre-existed his period of active 
service.  The totality of the evidence at that time supported 
a conclusion of pre-existence, specifically, the in-service 
findings noted by service medical personnel.  In making this 
determination, the Board also relies primarily on the opinion 
of the VA physician in May 2002.  It was his expert opinion, 
after he had reviewed the claims file, that the veteran's 
cardiovascular disorder had existed prior to active service 
as noted by service medical personnel.  The examiner's 
statement is supported by the service medical records.  The 
Board also notes the absence of any competent medical 
evidence refuting the existence of a cardiovascular disorder 
prior to service entrance.  The only evidence in refutation 
of the pre-existence of a cardiovascular disorder is the 
statement provided by the veteran during his VA respiratory 
examination in March 2002.  In this regard, the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge so as to render such opinions as to the 
veteran's health status prior to service competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Second, there is no medical evidence of an increase in 
severity of the veteran's cardiovascular disorder during 
service.  In this case, an October 1966 Physical Evaluation 
Board determined that the veteran was physically qualified to 
complete the duration of his service without any 
complications associated with his cardiovascular disorder.  
Indeed, when examined for service separation in June 1970, 
the veteran's heart and vascular systems were found to have 
been "normal."  Further, the veteran did not experience any 
cardiovascular problems after service until August 1993, when 
he was hospitalized for an evaluation of a possible 
inferoposterior myocardial infarction.  It was reported then 
the veteran did not have any previous cardiac history.  After 
reviewing the record, the Board finds that the available 
medical evidence does not demonstrate that the preservcie 
cardiovascular disorder underwent a chronic increase in 
severity beyond its normal progression during the veteran's 
active service.  Thus, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.

In sum, the preponderance of the evidence establishes that 
the veteran's cardiovascular disorder did not increase in 
severity during or as a result of service, that a 
cardiovascular disorder was not manifested within one year of 
the veteran's discharge from service and that the veteran 
does not currently have a cardiovascular disability which is 
etiologically related to service, to include exposure to 
second hand smoke.

Factual Background for Service Connection for a Lung 
Disorder, to include Asthma

The veteran maintains that he has a lung disorder, currently 
diagnosed as asthma as a result of exposure to second hand 
smoke and Agent Orange during service in Vietnam.

Service medical records are negative for any evidence of a 
chronic respiratory disease or disability. 

Post-service VA medical records, dating from August 1971-May 
2002, reflect that when examined by VA in August 1971, the 
veteran's respiratory system was normal.  These records also 
reflect treatment for allergies since 1988, which include a 
notation of lowered pulmonary function.  When seen by a 
private physician in September 1986, a diagnosis of asthmatic 
bronchitis was recorded.  When examined by a private 
physician in February 1988, it was noted that the veteran 
never had acute asthma but that his wife had noticed some 
wheezing, which did not physically limit him.  The veteran 
was noted to have been extremely sensitive to non-specific 
irritants, such as cigarette smoke.  At that time, the 
diagnoses were perennial allergic rhinitis and minimally 
compromised pulmonary dysfunction without evidence of 
bronchospasm, the cause of which was not apparent.  The 
examining physician at that time indicated that the veteran 
did have a lot of chronic upper respiratory symptoms which 
were attributed to low grade allergies, environmental, and 
non-specific irritants, and complications of a traumatic 
septal deviation were recorded.  Private medial reports, 
dated in the 1990's, reflect that the veteran continued to 
experience wheezing and that he had received allergy shots.  
The veteran was noted to have been on the medication, 
Breathene, for his asthma.  A November 1998 VA outpatient 
report reflects a diagnosis of asthmatic bronchitis.  A March 
1999 VA post-traumatic stress disorder examination report 
reflects an Axis III diagnosis of asthma.  

A March 2002 VA respiratory examination report reflects that 
the veteran reported that his wheezing began after he 
returned home from Vietnam in 1968, that it had slowly 
progressed in the 1970's and that he used an albuterol 
inhaler infrequently.  The veteran denied having any weight 
loss or gain, daytime hypersomnolence, fever, night sweats, 
and hemoptysis.  The examiner concluded that the veteran 
appeared to have minimal asthma which was well documented in 
his service medical records.  

A March 2002 VA cardiovascular examination reflects that the 
examiner had reviewed the claims file prior to the 
examination.  The examiner indicated that when the veteran 
was exposed to cigarette smoke during service, his allergy 
symptoms worsened.  The examiner commented that to state a 
percentage of aggravation would be very difficult because of 
the time span.  The examiner further noted that the veteran's 
asthma was found during a routine examination secondary to 
the veteran's heart block in service.  The veteran indicated 
that he remembered the symptoms of his asthma beginning with 
the cardiac workup.  The examiner indicated that according to 
the documentation presented to him, that the veteran's asthma 
had its origin in service.  The veteran sated that he did not 
have asthma problems prior to service.  The examiner 
concluded that the veteran's symptoms began when the veteran 
was exposed to cigarette smoke and other allergen while on 
active duty.  

In a May 2002 addendum to the VA examination, the examiner 
indicated that he once again reviewed the claims file.  The 
examiner related that there was no evidence of asthma in the 
service medical records and that post-service medical 
evidence related a worsening of the veteran's nasal allergies 
to cigarette smoke.  

Analysis of Claim for Service Connection for a Lung Disorder

After a review of the medical evidence of record, the Board 
is of the opinion that service connection for a lung 
disorder, currently diagnosed as asthma is not warranted.  In 
this case, the Board notes the veteran's contention that he 
has a lung disorder, to include asthma as a result of 
exposure to second hand cigarette smoke and Agent Orange 
during service.  However, the relevant medical evidence in 
this case indicates no support for either theory of 
entitlement, as the service medical records are negative for 
any complaints, diagnosis or treatment of a lung disorder, 
asthma, or breathing problems as a result of exposure to 
second hand smoke or Agent Orange.  While post-service 
medical evidence reflects that when seen by a private 
physician in February 1988, the veteran was found to have 
been sensitive to cigarette smoke, the examiner did not 
attribute the veteran's chronic upper respiratory symptoms to 
cigarette smoke in service but to low grade allergies, 
enviromentals, non-specific irritants and complications 
associated with his traumatic septal deviation.  

While the VA examiner in March 2002 concluded that the 
veteran's asthma had its onset during service, this was based 
on an inaccurate review of the claims file.  Indeed, in May 
2002, the VA examiner corrected his previous report and 
stated that there was no evidence of asthma in the service 
medical records.  Therefore, the March 2002 opinion was 
premised on the assumption that the veteran received 
treatment for asthma and was exposed to second hand cigarette 
smoke during service, both of which have not been shown by 
the evidence of record.  An opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the March 2002 medical 
opinion can not be used to establish an etiological 
relationship between the veteran's asthma and service, to 
include exposure to second hand cigarette smoke. 

Finally, as the veteran's service decorations denote 
qualifying service in Vietnam, he is entitled to the 
presumptions contained in 38 C.F.R. §§ 3.307, 3.309 (2001).  
See Section 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-___ (HR 1291) (Dec. 
27, 2001).

Although the appellant contends that his exposure to Agent 
Orange caused the onset of his asthma, the Agent Orange Act 
of 1991 (PL 102-4) explicitly states that service connection 
on a presumptive basis because of exposure to AO in Vietnam 
is not warranted for asthma.  While service connection on a 
presumptive basis as a result of exposure to Agent Orange is 
warranted for lung cancer, there is no clinical evidence that 
the veteran has been diagnosed with cancer of the lung.  See 
64 Fed. Reg. 59,233 (November 2, 1999).  Therefore, there is 
no basis to award service connection for a lung disorder, 
currently diagnosed as asthma, as a residual of exposure to 
Agent Orange.  See 38 C.F.R. §§ 3.307, 3.309 (2002)
The only evidence in support of the veteran's claim for 
service connection for a lung disorder, to include asthma as 
a result of exposure to second hand smoke and Agent Orange 
are the statements provided by the veteran.  In this regard, 
the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge so as to render an 
opinion as to the etiology of his lung disorder, currently 
diagnosed as asthma, to include exposure to second hand smoke 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Therefore, the Board must find that the preponderance of the 
evidence is against the veteran's claim for a lung disorder, 
currently diagnosed as asthma.  The claim for service 
connection for this disability is denied.


ORDER

Service connection for hypothyroidism is denied. 

Service connection for a cardiovascular disorder is denied.

Service connection for a lung disorder, to include asthma, is 
denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

